Order entered November 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00086-CR
                                    No. 05-14-00087-CR

                          JOSEPH JULIAN GUERRA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 219-82353-2012, 219-81886-2013


                                         ORDER
       Appellant’s November 10, 2014 unopposed motion to amend appellant’s brief is

GRANTED. Appellant’s amended brief received by the Clerk of the Court on November 10,

2014 is DEEMED timely filed on the date of this order. We STRIKE appellant’s brief filed

with the Clerk of the Court on November 7, 2014.

       The State’s brief shall be due THIRTY DAYS from the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE